



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Villeneuve, 2016 ONCA 743

DATE: 20161011

DOCKET: C60420

MacPherson, Epstein and Lauwers JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Maurice Villeneuve

Appellant

Margaret Bojanowska, for the appellant

Jocelyn Speyer, for the respondent

Heard:  October 3, 2016

On appeal from the conviction entered on January 15, 2015
    and the sentence imposed on February 4, 2015 by Justice W. G. Rabley of the Ontario
    Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

Mr. Villeneuve argues
    the trial judge erred in failing to have him psychologically assessed in
    preparation for his trial. Such an assessment would not have been relevant to
    the factual determinations made at his trial on which he was convicted. The
    appellant made no argument concerning his sentence which in our view is a fit
    sentence for very serious crimes.

[2]

The appeal is dismissed.


